Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The signature and name/reg number on the IDS do not match.
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/22.
Claim Objections
Claims 1, 2, 7, 15, 16 are  objected to because of the following informalities:
Claim 1 recites “coupled between first manifold end” on page 272 without an article, which should be “the.”
Claim 1 recites “heating element assembly” in line 8 on page 273, without an article, which should be “the.”
Claim 1 recites “the heating element for heating….” in line 6 on page 274. This is missing words and should be, for example,” wherein the heating element is for….”
Claim 1 recites “for together to flow from the mouthpiece” in the final two lines. This is non-idiomatic and should be corrected.
Claim 2 recites “for a predetermine amount of time.” The time should be “predetermined.”
Claim 7 recites “the predetermine amount of time.” The time should be “predetermined.”
Claim 15 recites “use rafter” which should be “user after.”
Claim 16 recites “is dependent upon at least one of a viscosity of the liquid vaporizable material and the porosity of the heating element assembly and the charge of the energy storage member.” This should be “is dependent upon at least one of a viscosity of the liquid vaporizable material, 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “coupled between first manifold end and a second manifold” on page 272. It is unclear to what the second manifold refers in this context/structure. For the purposes of examination, it is assumed that this was intended to read “the second manifold end.”
Claim 1 recites “the heating assembly” in line 6 on page 273 which lacks sufficient antecedent basis in the claims. It is assumed this should be “the heating element assembly.”
Claim 1 recites “wherein the heating element is thermally coupled to the heating element assembly” on page 273. However, the heating element is a part of the heating element assembly as claimed, so it is unclear what it means for it to be thermally coupled to the assembly. It is being interpreted as a trivially true statement that the heating element is thermally coupled with itself.
Claim 1 recites “where upon the fluid flow signal being generated the at least a pulse width modulation profile stored within the memory circuit for controllably applying electrical power with respect to time to the heating element based upon the least a pulse width modulation profile.” It is unclear what is meant by this limitation, which appears to recite a method step/intended use but lacks a verb.
Claim 2 recites “providing a wicking time….” which is a method step. However, Claim 1/2 is drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as the intended use of the device, thus being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 3 recites “the pulse width modulation array” in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim.  It is being interpreted as “the pulse width modulation profile.”
Claim 3 recites “wherein generating a pulse width modulation value from within the array of pulse width modulations…comprises….” As above, this is a method step. Furthermore, this is written as if it refers to a previously recited step, but no such step has been claimed. Claim 3 goes on to recite “applying…power…comparing..amending…” etc. All of which are method steps and thus it is unclear how they are to limit the structure. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 4 recites method steps (“applying…comparing…” etc.). However, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 5 recites method steps (“populating…storing….”). However, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 5 recites “the pulse width modulation array.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 depends on claim 5 and recites the intended result of the method of claim 5. Again, it is unclear how this intended result and its method of achieving it limit the claimed device’s structure.
Claim 6 recites “creates a substantially uniform temperature signal.” It is unclear if the signal or temperature is uniform.
The term “about plus or minus 10 percent” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites method steps (“providing a wicking time…”). However, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claims 9 and 10 recite “the fluid flow passage.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 and 10 recite “electrical couplings are extending from the heating element past an outside surface of the heating element assembly are spaced radially.” It is unclear what is meant by this limitation.
Claim 12 recites method steps (“applying electrical power…comprises…monitoring….”). However, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 12 recites “the wicking time.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “the heating assembly disposed first end.” There is insufficient antecedent basis for this limitation in the claim. ]
Claim 13 recites “the first cartridge.” There is insufficient antecedent basis for this limitation in the claim.  It is assumed this was meant to read “the first cartridge end.”
Claim 14 recites method steps (“weighing…generating….”). First, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. Second, the steps appear to be steps performed on the device by a user with another apparatus: see for instance “weighing of the vaporizer device” (weighing the entire claimed device; since the device cannot weigh itself, this requires another, external device), and “generating of dosing data…through coupling of the vaporizer device mouthpiece with a vapor sampling system.” According to the specification, this vapor sampling system is for example an “external lung.” Thus, these limitations are largely drawn to the use of the device with a number of external apparatuses. Thus, it is unclear how exactly the structure of the claimed vaporizer device is limited by these functions.
Claim 15 recites method steps (“providing”). However, the claims are drawn to a device, so it is unclear how this method is intended to limit or modify the apparatus. The limitations are being interpreted as being met by a device capable of performing the claimed function(s). See MPEP 2173.05(p).
Claim 16 recites “the heating element assembly” in lines 16 and 17 on page 281 and lines 6-7 on page 282. There is insufficient antecedent basis for this limitation in the claim.  It should be “the heating assembly.”
Claim 16 recites “reading from a memory circuit which is for storing at plurality a pulse width modulation profile [emphasis added].” It is assumed this is a typographical error, but it is unclear what was intended.

Claim Interpretation
A number of claims recite limitations drawn to the intended use of the device. For example, claim 1 recites “the control assembly for reading from a memory circuit which is for storing at least a pulse width modulation profile therein where upon the fluid flow signal being generated the at least a pulse width modulation profile stored within the memory circuit for controllably applying electrical power with respect to time to the heating element based upon the least a pulse width modulation profile, the heating element for heating of the heating element assembly and for creating an aerosol from the vaporizable material that is wicked into the heating element assembly and for the aerosol to flow into the fluid flow path and for the aerosol to mix together with the ambient air flow through the manifold fluid flow path for together to flow from the mouthpiece. [emphasis added] ” at the end of the claim. The claim recites a number of limitations drawn to the intended use of the device (such as bolded portions above). The examiner notes that these limitations are met by a device which is capable of performing the claimed functions (and similarly for subsequent claims which recite intended use, as outlined in the individual claims below).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vapor sampling system” in claim 14, which is interpreted as “an "artificial lung" or a dosing calibration system” [specification par. 00669].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et al. (US 2017/0360098 A1, hereinafter “Newcomb”) in view of Dubief (US 2014/0334802 A1).
Regarding claim 1, as best understood,
Newcomb discloses a vaporizer device [Par. 0004] comprising:
 a vaporizer body [104, Fig. 1] comprising: 
an elongated base [see annotated Fig. 1 below] extending from a first end to a second end [annotated Fig. 1], 

    PNG
    media_image1.png
    807
    717
    media_image1.png
    Greyscale

the elongated base including a pair of opposed sidewalls [side walls in annotated Fig. 1] extending between the first end and the second end and a second end wall [annotated Fig. 1, the wall forming a lip around the inhalation aperture] at the second end; 
a mouthpiece [108] formed at the second end of the base [annotated Fig. 1], the mouthpiece comprising an inhalation aperture [annotated Fig. 1] through the second end wall [Fig. 1]; 

a fluid flow sensor assembly [“air flow sensor,” Par. 0139], 
an elongated storage compartment [the “pre-vapor formulation compartment” which holds formulation 418, shown in Fig. 19], the storage compartment being configured to store a vaporizable material [Par. 0115], the storage compartment comprising an inner storage volume [the interior of the pre-vapor formulation compartment which holds liquid 418] wherein the vaporizable material is storable in the inner   storage volume [Par. 0115], the elongated storage compartment comprising a first end and a second end opposite the first end [Annotated Fig. 19-i below]

    PNG
    media_image2.png
    341
    416
    media_image2.png
    Greyscale

a heating element assembly [“vaporizer” 406, Fig. 19, including heating element 2215 and wick described in Par. 0169] disposed at the elongated storage compartment first end [annotated Fig. 19-i], the heating element assembly comprising a heating element [the “wire coil” of heater 2215, Fig. 22; see Par. 0169] wherein the heating element is thermally coupled to the heating element assembly [it is a part of it, see 112(b) above], and wherein the heating element assembly is in fluid communication with the inner storage volume for wicking of the vaporizable material into the heating element assembly [Pars. 0168-1069, 0171]; and 
a fluid conduit [“vapor channel” 408] extending parallel with the elongated storage compartment from the first end to the second end [Fig. 19], the fluid conduit having a fluid conduit inlet proximate the elongated storage compartment first end [the opening of 408 at the bottom] and a fluid conduit outlet [“channel outlet” 412] proximate the elongated storage compartment second end, wherein the fluid conduit is in fluid communication with the heating element assembly [Pars. 0169, 0171 describe the pre-vapor formulation being heated by the heater and being controlled by a certain amount of pre-vapor formulation being pulled into the wick] and conduit outlet is fluidly connected to the mouthpiece [Par. 0116], and a fluid flow path is defined between the ambient air input port and the inhalation aperture, the fluid flow path passing proximate the heating element assembly [Par. 0086],
a control assembly [2105, Fig. 21, which is located in body 104, Par. 0124] substantially enclosed with the vaporizer body [Par. 0124] and electrically coupled with the fluid flow sensor assembly [Fig. 21 shows controller 2105 connected to sensors 2125; see also Par. 0139] and the heating element [Pars. 0141-0144], 
the control assembly for reading [Par. 0159] from a memory circuit [2205b, Fig. 22] (“which is for storing at least a pulse width modulation profile therein”: this is the intended use of the memory circuit, and the memory circuit, being a storage medium, is capable of storing a pulse width modulation profile. Note also that Newcomb discloses using pulse width modulation to control the heater, and the use of a profile: Pars. 0142-0143)
(“where upon the fluid flow signal being generated the at least a pulse width modulation profile stored within the memory circuit for controllably applying electrical power with respect to time to the heating element based upon the least a pulse width modulation profile”: see 112(b) above. The profile may be used to controllably apply electrical power, Pars. 0142-1043), 
the heating element for heating of the heating element assembly and for creating an aerosol from the vaporizable material that is wicked into the heating element assembly and for the aerosol to flow into the fluid flow path 

The vaporizer of Newcomb differs from that of the instant application in that Newcomb fails to disclose an air intake manifold.
However, Dubief teaches, in a vaporizer [401, Fig. 1], 
an air intake manifold [the parts, including ports 422, which take in air and through which the air flows in the dotted lines; Annotated Fig. 4-b] mounted to the base [Fig. 4, where the base includes at least housing 403], the air intake manifold having a first manifold end and a second manifold end, with a manifold fluid flow path defined therethrough (doted arrows in Fig. 4-b below) the air intake manifold comprising an ambient air input port [422, described in Par. 0080 as taking in ambient air] disposed between the first manifold end and the second manifold end, the ambient air input port being exposed to an external environment [Fig. 4], with a fluid conduit fluidly connect dot the manifold [420], the aerosol mixing with ambient air flow through the manifold fluid flow path [ambient air enters through 422].

    PNG
    media_image3.png
    318
    645
    media_image3.png
    Greyscale

The advantage of the air intake manifold is that it “result[s] in a high velocity air flow in the vicinity of the vaporizer. This results in increased cooling leading to a smaller mean particle size, more homogenous air flow leading to a smaller range of particle sizes in the aerosol, and faster aerosol formation leading to a potentially smaller aerosol generating device or system.” [Par. 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Newcomb by adding an air intake manifold to the vaporizer body, below the cartridge receptacle [that is, between the cartridge receptacle and the first end of the vaporizer body], as taught by Dubief in order to improve the cooling, particle size, homogeneity, and size of the device.
Regarding the fluid flow sensor assembly: Newcomb discloses a fluid flow sensor [“air flow sensor,” Par. 0139], but fails to teach it within the air intake manifold. However, Dubief teaches a flow sensor (“air flow sensor,” Par. 0039) disposed within the air intake manifold between a first manifold end and a second manifold end (in the “air inlet” which is 422 and part of the manifold, Fig. 4), the flow sensor operable to detect a mass of air entering the ambient air input port (Par. 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Newcomb by placing the air flow sensor in the air intake manifold as taught by Dubief in order to detect air entering the ambient air input port [Dubief Par. 0039].

Regarding claim 2, as best understood,
The modified Newcomb discloses a vaporizer device according to claim 1. Newcomb further discloses the control assembly having a clock [Par. 0138] and a wick [Par. 0169], and teaches the device capable of creating an aerosol from the vaporizable material that is wicked into the heating element assembly [Par. 0088]. As noted with respect to claim 1 above, the apparatus of the modified Newcomb is capable of applying a stored at least a pulse width modulation profile to the heating element. Thus, the device of the modified Newcomb is capable of providing a wicking time where upon the creating an aerosol from the vaporizable material that is wicked into the heating element assembly, a subsequent application of the stored at least a pulse width modulation profile to the heating element is ceased for a predetermine amount of time to facilitate re-wicking of the vaporizable material into the heating element assembly proximate the heating element [because there is a wick and a clock to measure time, and a controller to control heat applied to the heating element: “The heater 2215 may determine an amount of pre-vapor formulation to heat based on feedback from the pod sensors or the controller 2105. The flow of pre-vapor formulation may be regulated by a micro-capillary or wicking action. Moreover, the controller 2105 may send commands to the heater 2215 to adjust an air inlet to the heater 2215,” Par. 0171].  
Regarding claim 7. The modified Newcomb discloses a vaporizer device according to claim 1, with the device capable of performing the method substantially ass et forth with respect to claim 2 above.  Regarding the predetermine amount of time is at least thirty seconds: the device is capable of such a time [because there is a clock in the control assembly, the time may be set to be at least thirty seconds without requiring additional hardware].
Regarding claim 12, as best understood,
The modified Newcomb discloses the device set forth above. Furthermore, Newcomb-Dubief teach an air flow sensor monitoring a flow of air through the manifold fluid flow substantially as set forth with respect to claim 1 above. Newcomb further teaches a timer substantially as set forth with respect to claim 2 above. Therefore, Newcomb-Dubief discloses a device capable of “the controllably applying electrical power with respect to time to the heating element based upon the least a pulse width modulation profile comprises: monitoring a flow of air through the manifold fluid flow exceeding the predetermined flow threshold and applying of the pulse width modulation profile to the heating element while the fluid flow is exceeding the predetermined flow threshold and ceasing to apply the pulse width modulation profile when the fluid flow is other than exceeding the predetermined flow threshold for a duration of the wicking time.”
Regarding claim 13, Newcomb discloses a cartridge receptacle [114] formed within the elongated base, wherein the cartridge receptacle is defined between the sidewalls, the second end wall, and the second end of the air intake manifold [Fig. 1]; and 
a cartridge [Figs. 19 and 22] removably mountable in the cartridge receptacle [Par. 0165: “if the pod is removed from the dispensing body”], the cartridge comprising: 
a cartridge housing [404, 410, and 414, Fig. 19] extending from a first cartridge end to a second cartridge end [annotated Fig. 19, below]; 

    PNG
    media_image4.png
    560
    544
    media_image4.png
    Greyscale

wherein the elongated storage compartment  is enclosed by the cartridge housing [Par. 0115 and Fig. 19]; 
wherein the heating assembly [406] is disposed within the cartridge housing [Fig. 19]
where a heating assembly disposed first end [the lower end of the heating element] (see 112(b) above) is proximate the cartridge housing first cartridge end [Fig. 19 above]
wherein the memory circuit is disposed within the cartridge [2205B in cartridge 2200, Fig. 22, Pars. 0157-0158] and the cartridge comprising a plurality of cartridge electrical contacts [416] at the first cartridge end, the plurality of electrical contacts being engageable with corresponding base electrical contacts provided on the vaporizer device [Par. 0122] (“wherein the control assembly is for reading from the memory circuit through the electrical engagement of the plurality of electrical contacts with corresponding base electrical contacts:” this is the intended use of the device, which it is capable of, having the contacts, control assembly, and memory circuit connected through the contacts).  

Claims 3-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 1, and further in view of Zitzke et al. [US 2018/0325182, hereinafter “Zitzke”] and Young et al. [US 20130174842 A1, hereinafter “Young”].
Regarding claim 3, as best understood,
the modified Newcomb discloses the vaporizer device according to claim 1. Newcomb further discloses wherein the device is capable storing a pulse width modulation profile comprising a plurality of pulse width modulation values in a pulse width modulation array [as in claim 1 above, because the device is uses pulse width modulation and is capable of storing, it is capable of storing an array of PWM values], and capable of applying electrical power and obtaining a temperature signal [Par. 0139]. Newcomb fails to disclose a non-contact temperature sensor, and it is unclear if it is capable of supplying a predetermined power for calibration; and for this reason the device is not capable of the claimed calibration.
Regarding applying predetermined power and calibrating, Zitzke teaches, in a vaporizer device, the device capable of performing a calibration phrase comprising:
applying a predetermined electrical power over time to the heating element as a first pulse width value and obtaining a first calibration temperature signal through a 
Regarding the temperature sensor being a non-contact sensor: Young teaches a temperature sensor which is capable of transmitting a temperature signal through a non-contact pyrometric observation of heating element assembly [Par. 0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Newcomb by replacing the temperature sensor with a non-contact pyrometric temperature sensor as taught by Young because it amounts to a simple substitution of one type of temperature sensor known in the art for another with predictable results [“Temperature sensors 74, 75 can comprise a contact (e.g., thermocouple, RTD, and the like) or non-contact (e.g., pyrometer) type of sensor, or other temperature sensing devices known in the art,” Young Par. 0100. The temperature sensors are indicated as performing the same function, measuring temperature in a vaporizer].
Regarding claim 4. The modified Newcomb discloses the vaporizer device according to claim 3 above. The modified references also teach a device capable of 
applying a predetermined electrical power over time to the heating element as a second pulse width value and obtaining a second calibration temperature signal through a non-contact pyrometric observation of heating element assembly [as set forth in claim 3; if the device is capable of doing this once, it is capable of doing it a second time]; comparing the second calibration temperature signal to the predetermined temperature signal [the controller and processor are capable of the basic function of comparing stored values]; amending the second pulse width applied to the heating element to minimize a difference between the second calibration temperature signal and the predetermined temperature signal to create an amended second pulse width value [the device applies a pulse width modulation technique and thus is capable of modulating pulse width]; storing of the amended second pulse width value within the pulse width modulation array as a second entry [the memory circuit is capable of storing data as set forth in claim 1 above.]  
Regarding claim 5. The modified Newcomb discloses the vaporizer device substantially as set forth with respect to claims 3 and 4 above. The device is thus capable of populating of the pulse width modulation array through a plurality of applications of the steps set forth in claims 3 and 4. 
Regarding claim 6, as best understood. The modified Newcomb discloses the vaporizer device according to claim 5 including the device capable of controllably applying electrical power with respect to time to the heating element based upon the least a pulse width modulation profile. Regarding this applying “creates a substantially uniform temperature signal through the non-contact pyrometric observation of heating element assembly, wherein the substantially uniform temperature signal comprises a deviation from the predetermined temperature signal of about plus or minus 10 percent variation for less than 70% of time for which the pulse width modulation profile has been applied to the heating element:” this is the intended result of the claimed function, which is itself an intended use. Because the above references teach calibrating temperature and applying power in accordance with this calibrated temperature, they teach, at least for a time, the device capable of achieving the intended result with proper calibration.
Regarding claim 14, as best understood, 
The modified Newcomb discloses the vaporizer device according to claim 5, and furthermore wherein the vaporizer device is capable of being used with other apparatuses to perform the steps of:
weighing of the vaporizer device to obtain a pre-vaporization weight [when used with an external scale]; 
generating of dosing data for the least a pulse width modulation profile within the memory circuit [of Newcomb] through coupling of the vaporizer device mouthpiece with a vapor sampling system [the device is capable of being coupled with an artificial lung]; 
performing an inhalation using the vapor sampling system from the vaporizer device and triggering of the fluid flow sensor assembly [as set forth in claims 1-5 above] to generate the fluid flow signal and for the at least a pulse width modulation profile to be applied to the heating element [as set forth above]; weighing of the vaporizer device to obtain a post vaporization weight [in combination with an external scale]; subtracting of the pre-vaporization weight to the post vaporization weight to obtain a vapor weight; storing of the vapor weight within the memory circuit corresponding with the least a pulse width modulation profile [the processor and memory are inherently capable of performing these functions].  
Regarding Claim 15. 
The modified Newcomb discloses a vaporizer device according to claim 14 comprising: 
providing the stored vapor weight to a user after an inhalation by the user from the mouthpiece of the vaporize device [if the weight is stored on the system, the system is capable of providing it to a user via a user interface, e.g. Par. 0093].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 1, and further in view of Phan et al. [US 2019/0098935 A1, hereinafter “Phan”]
Regarding claim 8. 
Newcomb further discloses the heating element assembly comprises aluminum oxide [alumina, Par. 0169], but fails to teach the claimed porosity/pore size. However, Phan teaches a vaporizer device having a heating element assembly [Fig. 3] comprises a 40-50% open porosity [10-90%, Claim 1, or 50-80%, claim 2; see also Par. 0025] and a pore size ranging from 1 to 100 microns [1 μm to 5000 μm, Claim 3]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.I. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of the modified Newcomb to have the claimed porosity and pore size as taught by Phan in order to ensure “high adsorption capacity of the sintered body” [Phan Par. 0025] and “to produce sufficiently large capillary force to ensure resupply of the liquid to be vaporized, especially during operation of the vaporizer,” [Phan Par. 0040].
Regarding claim 9, as best understood,
Newcomb further discloses the heating element assembly comprises a ceramic substrate [“ceramic material,” Par. 0169] having a heating element comprising a resistive wire [Par. 0169]. Newcomb fails to teach the structure of the electrical couplings. However, Phan teaches that it is known in the art for, in a heating element assembly [Fig. 2], the heating element assembly comprises a porous ceramic substrate [20] inlaid with a heating element [30] comprising a resistive wire [Fig. 2 and Par. 0114] attached to electrical couplings [31 and 32], wherein electrical couplings are extending from the heating element past an outside surface of the heating element assembly are spaced radially and extend axially from the heating element assembly wherein the electrical couplings are approximately parallel with the fluid flow passage [Fig. 2, where the fluid flow passage will be up-down in the fig.]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of the modified Newcomb by replacing the heating element assembly with one having a porous ceramic substrate and heating element resistive wire having parallel couplings as taught by Phan, because this amounts to a simple substitution of one heater assembly known in the art for another with predictable results [permitting liquid conduction and electrical conduction facilitating heating for vaporization].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 1, and further in view of Zinovik et al. [US 20180168225 A1, hereinafter “Zinovik”]
Regarding claim 10, as best understood,
The modified Newcomb discloses a vaporizer device as set forth above. Newcomb further discloses the heating element assembly comprises a ceramic substrate [“ceramic material,” Par. 0169] having a heating element comprising a resistive wire [Par. 0169]. Newcomb fails to teach the structure of the electrical couplings. However, Zinovik teaches, in a vaporizer device, the heating element assembly [Fig. 2] comprises a porous ceramic substrate [22, which may be porous ceramic, Par. 0131] inlaid with a heating element [30] comprising a resistive wire [Par. 0124], wherein electrical couplings [34] extending from the heating element past an outside surface of the heating element assembly are spaced radially and extend axially from the heating element assembly wherein the electrical couplings are approximately perpendicular with the fluid flow passage [ the fluid flow passage being longitudinally in Fig. 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of the modified Newcomb by replacing the heating element assembly with one having a porous ceramic substrate and heating element resistive wire having perpendicular couplings as taught by Zinovik, because this amounts to a simple substitution of one heater assembly known in the art for another with predictable results [permitting liquid conduction and electrical conduction facilitating heating for vaporization].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 1, and further in view of Phan and Terry et al. [US 20130056013 A1, hereinafter “Terry”]
Regarding claim 11, the modified Newcomb discloses the device set forth above in claim 1. Newcomb further discloses the heating element assembly comprises aluminum oxide [alumina, Par. 0169], but fails to teach the claimed porosity/pore size and silicon carbide. However, Phan teaches a vaporizer device having a heating element assembly [Fig. 3] comprises a 40-50% open porosity [10-90%, Claim 1, or 50-80%, claim 2; see also Par. 0025] and a pore size ranging from 1 to 100 microns [1 μm to 5000 μm, Claim 3]. This level of porosity inherently results in a tortuous pore structure, because the liquid does not have a linear path to follow but must move between randomly distributed pores. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.I. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of the modified Newcomb to have the claimed porosity and pore size, and thus tortuous pore structure, as taught by Phan in order to ensure “high adsorption capacity of the sintered body” [Phan Par. 0025] and “to produce sufficiently large capillary force to ensure resupply of the liquid to be vaporized, especially during operation of the vaporizer,” [Phan Par. 0040].
Regarding the presence of silicon carbide: Terry teaches a wicking element as part of a heating assembly comprising silicon carbide [Par. 0135]. Adding silicon carbide to the wicking element of the heating assembly of the modified Newcomb would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because silicon carbide is known as a suitable wicking material having high strength and temperature resistance.  


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief, and further in view of Minskoff et al. [US 20160021930 A1, hereinafter “Minskoff”].
Regarding claim 16, as best understood, Newcomb-Dubief discloses the apparatus substantially as set forth with respect to claim 1 above.
Newcomb further discloses the storage compartment storing a liquid vaporizable material [Par. 0086].
Newcomb discloses a heating assembly which is the heating element assembly set forth in claim 1 above.
Newcomb further discloses the control assembly being coupled with an energy storage member having a charge [2110b, Fig. 21, which may be a battery, Par. 0147].
Newcomb further discloses the control assembly is capable of being “for reading from a memory circuit [see cl 1 above] which is for storing at plurality a pulse width modulation profile therein [see cl 1 above] where upon the fluid flow signal being generated, one of the pulse width modulation profile stored within the memory circuit being selected for controllably applying electrical power with respect to time to the heating element based upon the selected pulse width modulation profile [see cl 1 above], the heating element for heating of the heating element assembly [the heating element will heat the heating element assembly] and for creating an aerosol from the vaporizable material that is wicked into the heating element assembly [Par. 0171]  and for the aerosol to flow into the fluid flow passage and for the aerosol to mix together with the ambient air flow through the manifold fluid flow path [as taught by the combined Newcomb-Dubief as set forth with respect to claim 1 above] for together to flow from the mouthpiece [Newcomb Par. 0091 with Dubief as set forth with respect to claim 1 above]; 
As set forth above, Dubief teaches a fluid flow passage defined between the ambient air input port and the inhalation aperture, passing proximate the heating assembly [the “manifold fluid flow path” described above with respect to claim 1].
Newcomb fails to disclose measuring or detecting the viscosity of the vaporizable material or the porosity of the heating element, and thus fails to teach a system capable of selecting a PWM profile based on one of those. However, Minskoff teaches a vaporizer device having a viscosity measuring sensor [Par. 0151: “viscosity and temperature sensors may measure the viscosity and temperature of the liquid in the cartridge for the purpose of modulating the activation of the heating element to optimize heating element performance in relation to the temperature and viscosity of the liquid”]. The advantage of using a viscosity measuring sensor to control activation of the heating element is that it optimizes performance for the viscosity [Minskoff Par. 0151] as well as preventing unauthorized use [Par. 0152]. Thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of the modified Newcomb by adding a viscosity measuring sensor as taught by Minskoff in order to optimize performance and prevent unauthorized use. Note that the above device is capable of “selecting of the selected pulse width modulation profile stored within the memory circuit is dependent upon at least one of a viscosity of the liquid vaporizable material and the porosity of the heating element assembly” as claimed.

Regarding claim 17. 
Newcomb discloses the vaporizer device according to claim 16 comprising user input interface [first and second buttons 122 and 124, Par. 0093] wherein the user input interface comprises at least a button [112 and 124] (“for selecting of the selected pulse width modulation profile:” this is the intended use of the button. The device of Newcomb is capable of performing this function, as the buttons may select a variety of different functions, Par. 0093).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761